Exhibit 10.1

 

EXECUTION VERSION

 

FIRST AMENDMENT TO WAREHOUSING
CREDIT AND SECURITY AGREEMENT

 

THIS FIRST AMENDMENT TO WAREHOUSING CREDIT AND SECURITY AGREEMENT (this
“Amendment”) is made as of December 6, 2012, by and among WALKER & DUNLOP, LLC
(the “Borrower”), BANK OF AMERICA, N.A., as credit agent (the “Credit Agent”),
and the lenders party hereto (the “Lenders”).

 

R E C I T A L S

 

The Borrower, the Credit Agent, and Bank of America, in its capacity as a
Lender, are parties to, among other documents, instruments, and agreements:
(a) a certain Warehousing Credit and Security Agreement dated as of September 4,
2012 (as the same may be amended, supplemented, restated, amended and restated,
renewed, replaced, extended or otherwise modified, as the case may be, from time
to time, the “Loan Agreement”), and (b) a certain Temporary Increase Agreement
dated as of September 28, 2012 (the “Temporary Increase Agreement”).

 

Capitalized terms used in this Amendment without definition have the meanings
specified therefor in the Loan Agreement and the Temporary Increase Agreement,
as applicable.

 

On, and subject to, the terms and conditions set forth herein, the Credit Agent
and the Lenders desire to amend the Loan Agreement to, among other things,
provide for the joinder of TD Bank, N.A. (“TD”) as a Lender under the Loan
Agreement.

 

NOW, THEREFORE, in consideration of the agreements of the parties set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1.                                      Joinder of TD; Agreements Regarding
Warehousing Commitment Amounts and Warehousing Credit Limit.  Effective as of
the First Amendment Effective Date (as hereafter defined), the following
agreements shall become effective, and the Loan Agreement shall be deemed
amended accordingly:

 

(a)                                 Section 1.2 of the Loan Agreement, and all
defined terms therein, shall be deemed deleted in their entirety.

 

(b)                                 TD shall be deemed (i) to have issued a
Warehousing Commitment in the amount of the Warehousing Commitment Amount set
forth opposite its name on Exhibit M to this Amendment, and (ii) to have become
a party to the Loan Agreement as a Lender.  The Borrower shall execute and
deliver to TD a Warehousing Note in the amount of TD’s Warehousing Commitment
Amount (the “TD Note”).

 

--------------------------------------------------------------------------------


 

(c)                                  The Warehousing Commitment Amount of Bank
of America shall be as set forth opposite its name on Exhibit M to this
Amendment, comprised of two components as set forth therein, i.e., the “Base
Commitment Amount” and the “Second Temporary Increase Commitment Amount.”  The
Borrower shall execute and deliver to Bank of America an amended and restated
Warehousing Note to evidence the Base Commitment Amount and a Second Temporary
Increase Note to evidence the Second Temporary Increase Commitment Amount
(collectively, the “Bank of America Notes,” and, together with the TD Note, the
“First Amendment Notes”).

 

(d)                                 The definition of the term “Required
Lenders” is hereby amended by adding the following at end of the proviso set
forth therein, before the period:

 

“; and provided, further, however, at any time while TD and Bank of America are
the only Lenders party to the Loan Agreement, the term “Required Lenders” shall
mean each Lender which at the time of reference is not a Delinquent Lender.”

 

(e)                                  Exhibit M to the Loan Agreement is deleted
in its entirety and replaced with the form of Exhibit M to this Amendment.

 

(f)                                   The “Warehousing Credit Limit” at any time
of reference shall be the aggregate of the Warehousing Commitment Amounts of the
Lenders at such time.  For the avoidance of doubt, subject to applicable
provisions of the Loan Agreement: (i) during the period (such period, the “Bulge
Period”) from, and including, the Effective Date to, and including (subject to
the payment required pursuant to Section 2(e) hereof), January 31, 2013 (the
“Step-Down Date”), the Warehousing Credit Limit will be $975,000,000, and
(ii) from, and including, the Step-Down Date (as of 2:00 p.m., Boston time) and
thereafter, the Warehousing Credit Limit will be $575,000,000.

 

(g)                                  Subject to the satisfaction of all other
conditions set forth in the Loan Agreement for Eligible Loans, the only
Investors acceptable to issue Purchase Commitments for each Mortgage Loan listed
on Schedule 1 annexed hereto are the Persons listed on Schedule 1 annexed to
this Amendment as acceptable Investors with respect to such Mortgage Loan.

 

2.                                      Additional Agreements.

 

(a)                                 TD (i) confirms it has received a copy of
the Loan Agreement and the other Loan Documents (other than the Temporary
Increase Agreement, which will terminate upon the satisfaction by the Borrower
of its obligations thereunder to be performed as of the Effective Date as
required pursuant to the terms thereof and of this Amendment) to which the
Lenders are a party, and has received or has been afforded the opportunity to
receive copies of such other documents and information as it deems appropriate
to make its own credit analysis and decision to enter into this Amendment and to
issue its Warehousing Commitment under the Loan Agreement, (ii) confirms it

 

2

--------------------------------------------------------------------------------


 

has, independently and without reliance upon Bank of America, in any capacity,
or any Affiliate of Bank of America, and based on such documents and information
as it has deemed appropriate, made its own credit analysis and decision to enter
into this Amendment and to issue its Warehousing Commitment under the Loan
Agreement, (iii) agrees to provide any documentation required to be delivered by
it pursuant to the terms of the Loan Agreement, duly completed and executed by
TD, (iv) agrees that it will, independently and without reliance on the Credit
Agent or any Lender, and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit decisions in
connection with the Loan and the Loan Documents, and (v) hereby joins in the
execution of, and becomes a party to, the Loan Agreement as a Lender, and
assumes and agrees to perform in accordance with their terms all of the
agreements and obligations which by the terms of the Loan Documents are required
to be performed by it as a Lender, as if TD were a signatory to the Loan
Agreement and the other Loan Documents to which the Lenders are parties, and
were expressly named as a Lender therein.

 

(b)                                 The Borrower hereby agrees that, from and
after the First Amendment Effective Date, TD shall be a party to the Loan
Agreement and the other Loan Documents as a “Lender” thereunder for all purposes
and shall be entitled to all rights, benefits, and privileges of a Lender
thereunder.

 

(c)                                  On the First Amendment Effective Date:

 

(i)                                     Immediately prior to the effectiveness
of this Amendment, the Temporary Commitment Increase Period shall end, the
Temporary Increase Commitment shall terminate, and the Temporary Commitment
Increase Termination Date shall be deemed to occur.

 

(ii)                                  The Borrower shall make a principal
payment to the Credit Agent (with accrued and unpaid interest thereon), for the
sole account of Bank of America, in an amount as shall be necessary — together
with any other prepayments of the Loan made on such date — to reduce the
outstanding principal amount of the Loan to an amount that shall not then exceed
(A) the Warehousing Credit Limit, after giving effect to (x) this Amendment, and
(y) the expiration of the Temporary Commitment Increase Period, or (B) any
lesser amount then permitted to be outstanding under applicable provisions of
the Loan Agreement.

 

(iii)                               TD shall make available to the Credit Agent,
in immediately available funds, for the sole account of Bank of America, an
amount (which shall not exceed the amount of TD’s Commitment Amount as set forth
on Exhibit M attached to this Amendment) equal to TD’s Commitment Percentage of
the then outstanding principal amount of the Loan (after giving effect to any
principal payment to be made by the Borrower pursuant to the preceding
subsection (ii) and any other prepayment of the Loan made on such date), to be
treated as a Warehousing Advance made by TD on such date, so that, after such
advance by

 

3

--------------------------------------------------------------------------------


 

TD and payments to Bank of America, the respective outstanding principal
balances of TD’s and Bank of America’s respective Warehousing Advances shall be
equal to the product of (x) their then respective Commitment Percentages (as in
effect during the Bulge Period as set forth on Exhibit M), multiplied by (y) the
then outstanding principal amount of the Loan (after giving effect to the
prepayment thereof required hereunder and any other prepayments made on such
date).  Interest accruing on the principal amount of the Loan corresponding to
the amount paid by TD to Bank of America pursuant to this subsection shall,
after payment thereof by the Borrower to the Credit Agent on the due date
therefor, be allocated by the Credit Agent between TD and Bank of America to
appropriately reflect the timing of TD’s payment to Bank of America.

 

(d)                                 On or before the First Amendment Effective
Date, the Borrower shall execute and deliver to the Credit Agent a fee letter
(the “First Amendment Fee Letter”), in form and substance acceptable to the
Credit Agent.  The Borrower shall timely pay such fees and other amounts as from
time to time shall become due and payable thereunder in accordance with the
terms thereof.

 

(e)                                  By 2:00 p.m. (Boston time) on the Step-Down
Date, the Borrower shall, without notice or demand, make a principal payment to
the Credit Agent (with accrued and unpaid interest thereon), for the account of
the Lenders, in an amount as shall be necessary — together with any other
prepayments of the Loan made on such date — to reduce the outstanding principal
amount of the Loan to an amount that shall not then exceed the maximum principal
balance of the Loan then permitted to be outstanding under the Loan Agreement,
after giving effect to the expiration of the Bulge Period and the resulting
reduction of the Warehousing Credit Limit.  Any such payment required hereunder
shall be allocated and distributed by the Credit Agent to the Lenders, as
prepayments of their respective outstanding Warehousing Advances (with accrued
and unpaid interest thereon), in such amounts as shall be necessary so that the
resulting outstanding principal balances of their respective Warehousing
Advances shall be equal to the product of (i) their then respective Commitment
Percentages (after giving effect to the changes in Warehousing Commitment
Amounts occurring on the Step-Down Date as set forth on Exhibit M), multiplied
by (ii) the then outstanding principal amount of the Loan (after giving effect
to the prepayment thereof required hereunder and any other prepayments made on
such date).

 

3.                                      Temporary Increase Agreement.  Nothing
herein shall affect the Borrower’s obligations under the Temporary Increase
Agreement; provided, however, (a) the determination of the maximum principal
balance of the Loan permitted to be outstanding under the Loan Agreement on the
Temporary Commitment Increase Termination Date shall be made after giving effect
to applicable provisions of Section 1 of this Amendment, but otherwise in
accordance with applicable provisions of the Loan Agreement, and (b) on the
First Amendment Effective Date the Credit Agent will calculate any Usage Fee
payable under Section 5(a) of the Temporary Increase Agreement, and any Lender’s
return payable under Section 5(b) of the Temporary Increase

 

4

--------------------------------------------------------------------------------


 

Agreement.  Any such amounts as are determined to be payable shall be due and
payable by the Borrower, for the sole account of Bank of America, on the First
Amendment Effective Date.

 

4.                                      Acknowledgments by Borrower.  The
Borrower acknowledges, confirms and agrees that:

 

(a)                                 This Amendment, the First Amendment Notes,
and the First Amendment Fee Letter are Loan Documents.  All references in any
Loan Document to the Borrower’s Obligations shall include the Obligations as
amended by this Amendment, and the Borrower’s obligations under the First
Amendment Notes and the First Amendment Fee Letter.

 

(b)                                 Except as provided herein, the terms and
conditions of the Loan Agreement and the other Loan Documents remain in full
force and effect, and the Borrower hereby (x) ratifies, confirms and reaffirms
all and singular of the terms and conditions of the Loan Agreement and the other
Loan Documents, and (y) represents and warrants that:

 

(i)                                     No Default or Event of Default exists as
of the date the Borrower executes this Amendment, nor will a Default or Event of
Default exist as of the First Amendment Effective Date.

 

(ii)                                  The representations and warranties made by
the Borrower in the Loan Agreement and the other Loan Documents are true and
correct as of the date hereof, and will be true and correct as of the First
Amendment Effective Date, except as to (A) matters which speak to a specific
date, and (B) changes in the ordinary course to the extent permitted and
contemplated by the Loan Agreement.

 

(iii)                               The Borrower has the power and authority and
legal right to execute, deliver and perform this Amendment and the First
Amendment Notes, has taken all necessary action to authorize the execution,
delivery, and performance of this Amendment and the First Amendment Notes, and
the person executing and delivering this Amendment on behalf of the Borrower is
and will be duly authorized to do so.

 

(iv)                              This Amendment constitutes, and the First
Amendment Notes will constitute, the legal, valid and binding obligation of the
Borrower, enforceable against the Borrower in accordance with their respective
terms, subject to the effect of applicable bankruptcy and other similar laws
affecting the rights of creditors generally and the effect of equitable
principles whether applied in an action at law or a suit in equity.

 

(c)                                  The Borrower shall promptly pay upon
receipt of an invoice or statement therefor the reasonable attorneys’ fees and
expenses and disbursements incurred by the

 

5

--------------------------------------------------------------------------------


 

Credit Agent and the Lenders in connection with this Amendment and any prior
matters involving the Loan.

 

(d)                                 The Borrower acknowledges that it has no
defenses, set offs or counterclaims with respect to any of its obligations to
the Credit Agent or the Lenders, and hereby releases, waives, and forever
relinquishes all claims, demands, obligations, liabilities, and causes of action
whatever kind or nature, whether known or unknown, which it has or may have as
of the date hereof and as of the First Amendment Effective Date against the
Credit Agent or any Lender, or their respective Affiliates, officers, directors,
employees, agents, attorneys, independent contractors, and predecessors,
together with their successors and assigns, directly or indirectly arising out
of or based upon any matter connected with the Loan Agreement or any other Loan
Document or the administration thereof or the obligations created thereby
(including pursuant to this Amendment).

 

5.                                      Conditions Precedent.  This Amendment
shall be effective upon the satisfaction by the Borrower of, or written waiver
by the Credit Agent and the Lenders of, the following conditions, and any other
conditions set forth in this Amendment, by no later than 4:00 p.m. (Boston time)
on the date of this Amendment, as such time and date may be extended in writing
by the Credit Agent and the Lenders, in their sole discretion (with the date, if
at all, by which such conditions have been satisfied or waived being referred to
herein as, the “First Amendment Effective Date”), failing which this Amendment
and all related documents shall be null and void at the option of the Credit
Agent and the Lenders:

 

(a)                                 Delivery by the Borrower to the Credit Agent
and each Lender of the following:

 

(i)                                     This Amendment, duly executed by the
Borrower, the Credit Agent and each Lender.

 

(ii)                                  The First Amendment Fee Letter, duly
executed by the Borrower.

 

(iii)                               Such certificates of resolutions or other
actions, incumbency certificates and/or other certificates of an authorized
officer the Borrower as the Credit Agent may require evidencing (A) the
authority of the Borrower to enter into this Amendment and any other documents
to be executed and delivered in connection herewith, and to execute and deliver
the First Amendment Notes, and (B) the identity, authority and capacity of each
officer of the Borrower authorized to act on its behalf in connection with this
Amendment and the other Loan Documents.

 

(iv)                              A copy of the Operating Agreement of the
Borrower, as amended and in effect as of the First Amendment Effective Date,
certified by an appropriate officer thereof, or a certificate of an appropriate
officer of the Borrower that there have been no amendments thereto since the
Closing Date.

 

6

--------------------------------------------------------------------------------


 

(v)                                 An opinion of counsel to the Borrower in
form and substance satisfactory to the Credit Agent.

 

(vi)                              Such other documents as the Credit Agent or
any Lender reasonably may require, duly executed and delivered.

 

(b)                                 The Borrower shall have executed and
delivered (i) the TD Note to TD, and (ii) the Bank of America Notes to Bank of
America.

 

(c)                                  No Default or Event of Default shall have
occurred and be continuing, or will be caused by or result from the Borrower’s
execution and delivery of this Amendment and the documents, instruments, and
agreements related hereto, or the performance by the Borrower of its obligations
thereunder.

 

(d)                                 The representations and warranties of the
Borrower contained in this Amendment or in any document, instrument, or
agreement delivered or to be delivered in connection with this Amendment
(i) shall have been true and correct in all material respects on the date that
such representations and warranties were made, and (ii) shall be true and
correct in all material respects on the First Amendment Effective Date as if
made on and as of such date.

 

(e)                                  In addition to all other expense payment
and reimbursement obligations of the Borrower under the Loan Agreement and other
Loan Documents, the Borrower will, promptly following their receipt of an
appropriate invoice therefor, pay or reimburse the Credit Agent and each Lender
for all of their respective reasonable out of pocket costs and expenses
(including, without limitation, reasonable attorneys’ fees and expenses and
disbursements) incurred in connection with the preparation of this Amendment and
any other documents in connection herewith and the matters addressed in and
contemplated by, this Amendment.

 

(f)                                   The Credit Agent shall have received
payment in immediately available funds of all amounts payable on the First
Amendment Effective Date pursuant to this Amendment, including, without
limitation, any amounts payable pursuant to Section 3 hereof and amounts payable
on the First Amendment Effective Date pursuant to the First Amendment Fee
Letter.

 

6.                                      Miscellaneous.

 

(a)                                 This Amendment shall be governed in
accordance with the internal laws of the Commonwealth of Massachusetts (without
regard to conflict of laws principles) as an instrument under seal.

 

(b)                                 This Amendment may be executed in one or
more counterparts, each of which when so executed shall be deemed to be an
original, but all of which when taken together shall constitute one and the same
instrument.  Signatures transmitted

 

7

--------------------------------------------------------------------------------


 

electronically (including by fax or e-mail) shall have the same legal effect as
originals, but each party nevertheless shall deliver originally signed
counterparts of this Amendment to each other party, upon request.

 

(c)                                  This Amendment constitutes the complete
agreement among the Borrower, the Credit Agent, and the Lenders with respect to
the subject matter of this Amendment and supersedes all prior agreements and
understanding relating to the subject matter of this Amendment, and may not be
modified, altered, or amended except in accordance with the Loan Agreement.

 

(d)                                 Time is of the essence with respect to all
aspects of this Amendment.

 

[Remainder of page intentionally left blank]

 

8

--------------------------------------------------------------------------------


 

Executed as a sealed instrument as of the date first above written.

 

 

 

WALKER & DUNLOP, LLC

 

 

 

By

/s/ Deborah A. Wilson

 

Name: Deborah A. Wilson

 

Title: EVP, CFO & Treasurer

 

 

 

 

 

BANK OF AMERICA, N.A., as Credit Agent and a Lender

 

 

 

 

 

By

/s/ Jane E. Huntington

 

Name: Jane E. Huntington

 

Title: Senior Vice President

 

 

 

 

 

TD BANK, N.A., as a Lender

 

 

 

 

 

By

/s/ Richard F. Hay

 

Name: Richard F. Hay

 

Title: Vice President

 

Signature page to First Amendment to Warehousing Credit and Security Agreement

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

Certain Approved Investors for Certain Mortgage Loans

 

Mortgage Loan

 

Approved Investors

 

 

 

Fairfield

 

Freddie Mac

 

 

 

TGM

 

Credit Suisse Securities

 

 

 

Waterfront

 

Bank of America Securities

 

 

Citigroup/Smith Barney Securities

 

 

Credit Suisse Securities

 

 

Deutsche Securities

 

 

Duncan-Williams, Inc.

 

 

Freddie Mac

 

 

Goldman Sachs Securities

 

 

JP Morgan Securities Inc.

 

 

Morgan Stanley Securities

 

 

Nomura Securities

 

 

RBC Securities

 

 

RBS Securities

 

 

UBS Securities

 

 

Wells Fargo Securities

 

 

 

45-40 Center Blvd

 

Bank of America Securities

 

 

Citigroup/Smith Barney Securities

 

 

Credit Suisse Securities

 

 

Deutsche Securities

 

 

Duncan-Williams, Inc.

 

 

Goldman Sachs Securities

 

 

JP Morgan Securities Inc.

 

 

Morgan Stanley Securities

 

 

Nomura Securities

 

 

RBC Securities

 

 

RBS Securities

 

 

UBS Securities

 

 

Wells Fargo Securities

 

--------------------------------------------------------------------------------


 

EXHIBIT M

 

Effective as of December 6, 2012

 

Lender Name
and Notice Information

 

Commitment Amount

 

Commitment
Percentage

 

 

 

 

 

Bank of America, N.A.

225 Franklin Street

MA1-225-02-04, 2nd Floor
Boston Massachusetts 02110

Attention: Jane E. Huntington
                                                          Senior Vice President
Fax No.: (617) 346-5025
e-mail: jane.e.huntington@baml.com

 

During the Bulge Period:

$825,000,000 (comprised of a Base Commitment Amount of $425,000,000, plus a
Second Temporary Increase Commitment Amount of $400,000,000)

 

After the Bulge Period:

$425,000,000 (i.e., only the Base Commitment Amount)

 

During the Bulge Period:

84.615384615%

 

After the Bulge Period:

73.913043479%

TD Bank, N.A.

317 Madison Avenue

New York, New York 10017

Attention: Richard Hay

Fax No: (212) 299-5750

e-mail: Richard.Hay@td.com

 

 

$150,000,000

 

During the Bulge Period:

15.384615385%

 

After the Bulge Period:

26.086956521%

 

 

TOTAL:

During the Bulge Period:

$975,000,000

 

After the Bulge Period:

        $575,000,000

 

TOTAL:

 

100%

 

As used in this Exhibit M, capitalized terms have the respective meanings
therefor set forth in the Warehousing Credit and Security Agreement dated as of
September 4, 2012 among Walker & Dunlop, LLC, Bank of America, N.A., as Credit
Agent, and the Lenders party thereto, and that certain First Amendment thereto
dated as of December 6, 2012, as applicable.

 

--------------------------------------------------------------------------------